Title: To Thomas Jefferson from Thomas Worthington, 2 April 1806
From: Worthington, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Senate Chamber April 2nd. 06
                        
                        
                              Enclosed you will receive a letter of recommendation in compliance with your request. I have
                            been informed that some of the Gentlemen from Maryland are desirous to have some person who lives at or near Cumberland
                            appointed a road commissioner under the Law lately passed. With a view to your information permit me to state that it was
                            generally understood both in the Senate & H of Representatives that you would appoint no person who lived near
                            either the commencement or termination of the contemplated road. You have no doubt noticed Sir that there is latitude
                            given on the potomac as well as the Ohio. Would it not be better to take persons who would feel no preference to any point
                            on the potomac, within the limits given by law?
                        
                              With Sincere respect and esteem I am your Obt St
                        
                            T Worthington
                            
                        
                    